PER CURIAM.
Garland Edward Pittman petitions this court for a writ of mandamus directing the district court to rule on his habeas corpus petition filed pursuant to 28 U.S.C. § 2254 (2000), which Pittman filed in June 2000. The district court docket sheet reveals that on July 29, 2002, the district court entered a final order denying relief on Pittman’s § 2254 petition. Accordingly, Pittman has received the relief he seeks in his mandamus petition. Although we grant Pittman leave to proceed in forma pauperis, we dismiss the mandamus petition as moot. Pittman’s motions for leave to file exhibits, for stay of judgment and injunction, and for appointment of counsel are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.